Appeal by the defendant from a judgment of the County Court, Westchester County (Silver-man, J.), rendered September 30, 1988, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly denied that branch of the defen*516dant’s omnibus motion which was to suppress physical evidence. Since the police officer who observed the defendant’s action did not attempt to detain him until after his transfer of crack cocaine there is no issue concerning the propriety of the seizure (cf., People v Howard, 50 NY2d 583). Moreover, the defendant had no reasonable expectation of privacy in the hallway of a public housing building (see, People v Farenga, 42 NY2d 1092; People v Alberti, 111 AD2d 860; People v Crapo, 103 AD2d 943, affd 65 NY2d 663). We further find that the arresting officer did not tailor his testimony at the suppression hearing (cf, People v Garafolo, 44 AD2d 86). Mangano, J. P., Kunzeman, Eiber and Harwood, JJ., concur.